              Case 15-14956-abl        Doc 342    Entered 04/01/21 10:09:13       Page 1 of 3




 1   RANDAZZA LEGAL GROUP, PLLC
     Ronald D. Green (NV Bar No. 7360)
 2   2764 Lake Sahara Drive, Suite 109
     Las Vegas, Nevada 89117
 3
     Tel: 702-420-2001
 4   ecf@randazza.com
     Attorney for Reorganized Debtor
 5
 6                            UNITED STATES BANKRUPTCY COURT
 7                                FOR THE DISTRICT OF NEVADA
 8
 9   In re:                                               Case No.: BK-S-15-14956-abl
                                                          Chapter 11
10   MARC JOHN RANDAZZA,

11                           Debtor.
12
13                 AMENDED EX-PARTE MOTION TO REOPEN CASE FOR
              JUDGMENT CREDITOR TO OBTAIN ORDER PURSUANT TO NRS 21.310
14
15            This individual chapter 11 bankruptcy case was closed on March 27, 2019 following an

16   Order of Discharge (ECF 336). Prior to that, an adversary proceeding entitled Marc John

17   Randazza v. Crystal Cox, Adv. No. 16-1111-abl, was closed on October 17, 2018 following the

18   closure of an appeal filed by the Defendant Crystal Cox. (See Adv. ECF 79). Thereafter, the Court

19   issued a writ of execution against the Defendant on August 2, 2019. (See Adv. ECF 85). That

20   writ of execution remains outstanding, with the judgment unsatisfied, and Mr. Randazza, as

21   judgment creditor, seeks to reopen this case, as directed by the clerk, in order to move this Court

22   for an order in the adversary case pursuant to NRS 21.310 to reach certain property and interests

23   of Ms. Cox that cannot be seized by the writ of execution. A bankruptcy case may be reopened

24   for the limited purpose of seeking relief against a party who was a creditor in that bankruptcy

25   matter. See, e.g., In re Vanamann, 561 B.R. 106, 110-11 (Bankr. D. Nev. 2016). That motion will

26   be filed under separate cover in the adversary proceeding upon entry of an Order re-opening this

27   proceeding.

28                                                    -1-
                                         Ex Parte Motion to Reopen Case
                                               BK-S-15-14956-abl
             Case 15-14956-abl        Doc 342      Entered 04/01/21 10:09:13         Page 2 of 3




 1          This Motion was previously filed on January 8, 2021 (ECF 339) and is amended pursuant
 2   to the Clerk’s Notice of Docketing Error (ECF 341). Although the filing fee was paid on January
 3   8, 2021 for the initial motion, and that the clerk insists this motion be filed, Mr. Randazza believes
 4   that the clerk is incorrect, as the relief sought in the adversary case is unrelated to administration,
 5   formally re-opening this proceeding is not necessary. See ECF 340; Aniel v. Hoskins, 670 F. App’x
 6   542, 542 (9th Cir. 2016) (discussing Staffer v. Predovich (In Re Staffer), 306 F.3d 967 (9th Cir.
 7   2002) (“[R]eopening a bankruptcy proceeding is not necessary for a bankruptcy court to exercise
 8   jurisdiction unrelated to administration.”). To the extent that the Court agrees with the Ninth
 9   Circuit that the clerk is seemingly in error, Mr. Randazza requests that the Court issue a refund for
10   payment of the statutory fee.

11          WHEREFORE Mr. Randazza hereby moves the court for an order reopening this case to
12   obtain the order. The filing fee required by 28 U.S.C. § 1930(b) for reopening the case was
13   previously submitted on January 8, 2021. See ECF 340.
14
15          Dated: April 1, 2021.                   Respectfully submitted,
16                                                  /s/ Ronald D. Green
                                                    Ronald D. Green (NV. Bar No. 7360)
17
                                                    RANDAZZA LEGAL GROUP, PLLC
18                                                  2764 Lake Sahara Drive, Suite 109
                                                    Las Vegas, NV 89117
19                                                  <ecf@randazza.com>
20                                                  Attorney for Reorganized Debtor

21
22
23
24
25
26
27
28                                                     -2-
                                          Ex Parte Motion to Reopen Case
                                                BK-S-15-14956-abl
             Case 15-14956-abl       Doc 342      Entered 04/01/21 10:09:13        Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          On April 1, 2021, I served the foregoing document by the following means to the persons
 3   as listed below:
 4          I caused the document(s) to be sent to the persons at the email addresses listed below. I
 5   did not receive, within a reasonable time after the transmission, any electronic message or other
 6   indication that the transmission was unsuccessful.
 7                                     <savvybroker@yahoo.com>
                                        <crystal@crystalcox.com>
 8                                  <ReverendCrystalCox@gmail.com>
 9          Additionally, I caused the document(s) to be sent to the persons at the addresses listed

10   below via United States mail, postage fully prepaid:

11                                         CRYSTAL L. COX
12                                      C/O ELIOT BERNSTEIN
                                    2753 NORTHWEST 34TH STREET,
13                                      BOCA RATON, FL 33434

14                                       CRYSTAL L. COX
                                           P.O. BOX 2027
15                                   PORT TOWNSEND, WA 98368
16
                                              Crystal L. Cox
17                                        1000 DRUMLIN LANE
                                              PO BOX 1610
18                                         EUREKA, MT 59917
19
            I declare under penalty of perjury that the foregoing is true and correct.
20
            Dated: April 1, 2021.
21
                                                   /s/ Trey A. Rothell
22                                                 Employee,
                                                   Randazza Legal Group, PLLC
23
24
25
26
27
28                                                   -3-
                                        Ex Parte Motion to Reopen Case
                                              BK-S-15-14956-abl
